USCA1 Opinion

	




          February 2, 1993      [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No. 92-1701                                            RICARDO PADILLA PEREZ,                                Plaintiff, Appellant,                                          v.                        SECRETARY OF HEALTH & HUMAN SERVICES,                                 Defendant, Appellee.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                               ___________________                                 ___________________                                        Before                                 Breyer, Chief Judge,                                         ___________                         Torruella and Selya, Circuit Judges.                                              ______________                                 ___________________               Raymond Rivera Esteves and Juan A. Hernandez Rivera on brief               ______________________     ________________________          for appellant.               Daniel F.  Lopez Romo, United States  Attorney, Jose Vazquez               _____________________                           ____________          Garcia,  Assistant  United States  Attorney,  and  Amy S.  Knopf,          ______                                             _____________          Assistant  Regional  Counsel,  Department  of  Health  and  Human          Services, on brief for appellee.                                  __________________                                 __________________                       Per Curiam.  Claimant Ricardo Padilla Perez appeals                      __________            a  district  court  judgment  affirming  a  decision  of  the            Secretary  of Health  and  Human Services  denying his  third            claim for Social Security disability benefits.  We affirm.                                          I.                 Claimant was  born in Puerto  Rico on February  7, 1940.            He completed the first grade and is illiterate.  As an adult,            claimant resided and worked in the mainland United States and            Puerto Rico.  He speaks  some English.  Claimant worked as  a            bookbinder  in the  New York  City area,  a job  that largely            required  that  he stand  and  pack  cartons  with books  and            occasionally use  a power  press.   In Puerto  Rico, claimant            worked  as a  road  laborer  for  the Department  of  Natural            Resources performing maintenance and cleaning work.                 Claimant   filed   three  applications   for  disability            benefits based on  an alleged mental  impairment.  The  first            was filed in  Puerto Rico  on September 2,  1982 and  alleged            that  claimant had  been unable  to work since  September 11,            1981  due  to  a  nervous  condition.   The  Social  Security            Administration (SSA)  denied that claim after  initial review            and reconsideration.   The  decision on  reconsideration took            place in May 1983  and claimant did not seek  further review.            Two years later, he filed his second application in New York,            again  alleging September  11,  1981 as  his date  of onset.1                                            ____________________            1.  This second application was filed during the grace period            created by  the 1984  Social Security Disability  Reform Act,            Pub. L. 98-460, and entitled claimant to a redetermination of            That  claim   also  was   denied  upon  initial   review  and            reconsideration.   This  time, claimant  sought review  by an            administrative  law judge  (ALJ).   After a  full hearing  at            which   claimant  and  medical  advisor  Rafael  Nogueras  (a            psychiatrist) testified, the ALJ  ruled that claimant was not            disabled on  March 27, 1986.   The  Appeals Council  declined            further  review, thus  rendering  the  ALJ's decision  final.            Claimant did not seek judicial review.   He immediately filed            his third  application, which is the subject of this appeal.2                  In contrast  to his  first  two applications,  claimant            amended his third application to  allege February 25, 1978 as            his date  of onset. (Tr. 272).3  The SSA determined that some            of the earnings that had been attributed to claimant when his            previous  applications  were  processed  were not,  in  fact,            claimant's earnings.  (Tr. 292, 296).   Consequently, the SSA            redetermined  claimant's insured  status  and found  that  it                                            ____________________            the whole period presented by his earlier claim.  (Tr. 497).            2.  Although  claimant's third  application  alleged  a  back            impairment, he indicated that his primary ailment was mental.            The sole issue presented in  this appeal is whether  claimant            was disabled by his mental impairment.            3.  Claimant filed  a statement in connection  with his third            application  wherein  he  alleged  that he  lost  his  Social            Security card in New York and that the earnings that appeared            in his record after 1978 did not belong to him.  (Tr. 294).                                                        -3-            expired  on June  30,  1983.   (Tr.  298).4   The SSA  denied            claimant's third application on the ground of res judicata on                                                          ___ ________            initial  review,  reconsideration,  and following  a  limited            hearing  by  an  ALJ.5    The  Appeals  Council  vacated this            decision, finding that the ALJ's  March 1986 decision did not            address  certain consultative  evaluations from  the pre-June            1983  period.    The   Appeals  Council  directed  the  ALJ's            attention  to these reports and instructed him to issue a new            decision  after   considering  "all  pertinent   evidence  of            record."  (Tr. 504).     A  supplemental  hearing  was  held.            Once again,  claimant and  Dr. Nogueras testified.   Although            claimant maintained  that he had  not worked since  1978, the            ALJ found that he had earnings in 1980 and 1981  and that the            question was whether claimant  was disabled between September            11,  1981 (his previously alleged date of onset) and June 30,            1983 (when his  insured status expired).   The ALJ found that            during this period, claimant suffered from an anxiety related            disorder and from alcohol  abuse in remission.  This  finding            was  based largely on the testimony of Dr. Nogueras. (Tr. 27,            29).   This condition resulted in  only moderate restrictions            on  claimant's   activities  of   daily  living   and  social                                            ____________________            4.  The SSA's prior denial  assumed that claimant was insured            through September 30, 1987.  (Tr. 250).            5.  We  note that  the ALJ  who adjudicated  claimant's third            application  was  not the  same  ALJ  who  denied his  second            application.                                         -4-            functioning during the  relevant period, and seldom  resulted            in  deficiencies of persistence, concentration or pace.   The            ALJ further found that  claimant never suffered from episodes            of deterioration  or  decompensation  in  work  or  work-like            settings.   (Tr.  20).   Where  the  evidence in  the  record            indicated that claimant's past jobs were unskilled, simple to            perform, and  required no  complex mental functions,  the ALJ            concluded that claimant's  anxiety disorder did not  preclude            him from performing his past work before June  30, 1983.  The            Appeals Council declined claimant's request for review,  thus            rendering  this  second ALJ's  decision  final.   (Tr.  5-6).            Claimant sought judicial review under 42 U.S.C.  405(g).  The            district court  adopted the report of a  magistrate judge and            found  that claimant had failed to prove that he was disabled            before June 30, 1983.  This appeal followed.                                         II.                 In evaluating  any disability claim based  on an alleged            mental   impairment,  the  SSA  must  follow  the  sequential            evaluation  process outlined  in  20  C.F.R.    404.1520  and            404.1520a.   See  Goodermote v. Secretary of Health and Human                         ___  __________    _____________________________            Services, 690 F.2d 5, 6-7  (1st Cir. 1982).  Bearing in mind            ________            that Social Security proceedings are  not, strictly speaking,            adversarial,  Deblois  v.  Secretary  of  Health   and  Human                          _______      __________________________________            Services, 686 F.2d  76, 80  (1st Cir. 1982),  it remains  the            ________            claimant's   burden  to  prove  that  his  mental  impairment                                         -5-            disabled him  from performing  his past relevant  work before                                                                   ______            his insured status expired.  See, e.g., Santiago v. Secretary                                         ___  ____  ________    _________            of Health and Human Services, 944  F.2d 1, 5 (1st Cir. 1991);            ____________________________            Gray  v. Heckler, 760 F.2d 369, 371 (1st Cir. 1985); Deblois,            ____     _______                                     _______            686 F.2d at 77.  Our review is limited to determining whether            the findings  of the  Secretary are supported  by substantial            evidence  on the  record as  a whole.  Ortiz v.  Secretary of                                                   _____     ____________            Health  and  Human  Services,  955 F.2d  765,  769  (1st Cir.            ____________________________            1991)(per curiam).                 As  it  is  undisputed  that  claimant's  insured status            expired   on  June  30,  1983,  the  issue  here  is  whether            substantial  evidence  supports  the Secretary's  nondisabled            finding for the period before this date. It is not enough for            the claimant  to establish that an  impairment which disabled            him from  working after his  insured status  expired had  its                              _____            roots before then.  Deblois, 686 F.2d at 79.   While there is                                _______            evidence  indicating  that  claimant's  condition   may  have            reached  disabling severity  after 1986,  on balance,  we are            compelled  to agree that claimant  has not shown  that he was            disabled before June 30, 1983.  We review the record.                                     III.                                                  The  earliest medical  records  indicate  that  claimant            reported  experiencing  nervous  problems  and  daily alcohol            consumption in  1976 while  securing treatment for  trauma to            his left  knee.   He did  not seek  treatment for  his nerves                                         -6-            then. (Tr. 358-59).   He sought  outpatient treatment at  the            Clinica Externas  de Adultos on August 20, 1979.  He was then            thirty-nine years old.  He reported  that he had quit his job            with the Department of  Natural Resources because his "nerves            betray[ed]" him  and he claimed  to have been  unemployed for            over a year.   (Tr. 171).  Mental examination  found claimant            tense and anxious but  approachable, in contact with reality,            and  with "very acceptable" judgment.  (Tr. 167).  An anxiety            reaction was diagnosed and claimant was placed on Vistaril (a            tranquilizer).  (Tr. 167).  No  further treatment is reported            for  approximately  two  years.6     Claimant  consulted  Dr.            Ferdinand Berrios  in August  1981 complaining of  chest pain            and  shortness of  breath  associated with  states of  marked            anxiety.  (Tr.  417-27).    Dr. Berrios  diagnosed  a  severe            anxiety  neurosis  with  depressive  traits.   He  prescribed            antianxiety  medications (Adapin  and Vistaril)  and Mellaril            (an  antipsychotic)  and  recommended  that  claimant  obtain            psychiatric treatment.  Claimant sought such treatment at the            outpatient  clinic of  the Bayamon  Regional  Hospital, again            complaining  of problems with  his nerves.    At this time it                                            ____________________            6.  As noted above, the  SSA's earnings records indicate that            claimant worked  during  this two  year period.   (Tr.  296).            Apart from his own statements, claimant submitted no evidence            to rebut the SSA's earnings record.  We think it a relatively            simple matter for claimant's  counsel to secure  verification            of  claimant's  alleged  dates  of  employment and  departure            therefrom.  Absent such evidence, we have no cause to second-            guess the SSA's findings.                                              -7-            was reported that claimant made excessive use of alcohol.  In            September 1981 claimant was diagnosed to be suffering from an            anxiety  reaction with  dissociative  features of  hysterical            origin.   Mellaril and Adapin were continued and  counselling            was prescribed.   (Tr. 170).   In follow-up  visits over  the            next seven months claimant reported that the medications were            not  helping and that he  experienced hallucinations.  Yet in            May  1982  he  was  relevant, coherent  and  oriented  in all            spheres.   (Tr. 175).  Mellaril was discontinued and Vistaril            restarted.  (Tr. 176).                    A  consulting psychiatrist, Dr.  Miguel Bravo, evaluated            claimant for the SSA on October 15, 1982.  (Tr. 411-13).  Dr.            Bravo  interviewed  claimant with  one  of  his cousins,  who            reported that  claimant heard voices and  knocking sounds and            disappeared  from home  for days  at a  time during  which he            wandered  the neighborhood and  became disoriented.  Claimant            reported  that   he  spent   his  days  walking   around  the            neighborhood,  occasionally  helping   with  the   housework,            watching T.V. or listening  to the radio.  He related well to            family and neighbors  who visited him.  Personal  hygiene was            adequate.     Dr.  Bravo  reported  that   claimant  appeared            anguished during  his mental  examination and that  he cried,            with thought content centered around his difficulty keeping a            job.    He  expressed  himself  with  difficulty,  exhibiting            thought blocking, flight of ideas and occasional incoherence.                                         -8-            His  intellect  appeared  below  average and  he  was  easily            distracted.   He  was disoriented  in  time and  place  while            oriented in person.   Memory was deteriorated  for all events            and his  affect was  depressed.   Judgment  and insight  were            null.     Dr.  Bravo  diagnosed  a  chronic  undifferentiated            schizophrenia and found that claimant was not able  to handle            funds.7     Shortly after  Dr. Bravo's  evaluation claimant's            internist (Dr. Berrios)  opined that  claimant was  disabled.            (Tr. 418, 439).                  Claimant was evaluated for  the SSA again in  March 1983            by  another  psychiatrist,   Dr.  Mojica  Sandoz.8     Mental            examination found claimant  unshaven though clean, exhibiting            slight psychomotor retardation.   He was slightly anxious and            tense, but  accessible, cooperative  and frank.   He  did not            show   a   significant  impairment   in   his   capacity  for                                            ____________________            7.  Another   consultant,  Dr.   Ramon  Freese   Suarez,  (an            internist and cardiologist),  evaluated claimant in  November            1982.   He found  a neuropsychiatric condition,  severe lower            leg varicosities  and gastritis.   (Tr.  429).   Dr. Freese's            report indicates that claimant reported that he had worked in            several factories in  New York but was thrown out of jobs due            to his nervous  condition.  (Tr. 426).  In  contrast to other            medical records, Dr. Freese's  report indicates that claimant            was last employed in 1981 by the city of Corazol. (Tr. 426).             8.  Claimant  told Dr.  Mojica that he  had not  worked since            1977  or  1978,  his last  job  being  with  the Puerto  Rico            Department of  Natural Resources.   He also reported  that he            wounded  himself with a machete while he was so employed, and            that he had  to quit because  his superior did  not want  him            working  anymore.  He claimed to have been fired from another            job as a janitor.  (Tr. 444-45).                                             -9-            establishing interpersonal relations.  (Tr. 445).  Though not            spontaneous, claimant was logical, coherent and relevant.  He            exhibited no suicidal or homicidal tendencies nor evidence of            hallucinations.      He  also   did   not  show   personality            deterioration.     There   was  no   evidence   of  blocking,            disorganization,  nor  difficulty   in  the  formulation  and            elaboration  of ideas.   Remote memory was spotty, but recent            and  intermediate  memory   were  adequate.     Noting   that            claimant's  intellectual  functioning  appeared to  be  below            average,   Dr.   Mojica  diagnosed   an   unspecified  mental            retardation and  dependent personality  disorder.   He  found            claimant able to handle funds. (Tr. 445-46).                 Claimant  returned to  the outpatient  clinic in  Puerto            Rico again on May 5, 1983, at which time he reported that the            medications were helping him and that he was more calm.  (Tr.            177).   No medical treatment is reported for more than a year            after claimant's  insured status expired.   Claimant returned            to the outpatient clinic on October 15, 1984, claiming he had            been  absent during the interim because he was caring for his            sick  mother.  He appeared clean, anxious and oriented in all            spheres. (Tr. 179).  His  memory and intellect were adequate,            although  judgment and insight were poor.  A mild to moderate            anxiety  disorder  was  diagnosed  and  Vistaril   was  again            prescribed.  (Tr. 179-80).   An individualized treatment plan            dated November 28, 1984 described claimant's anxiety disorder                                         -10-            as  chronic  and mild,  while  indicating  that claimant  had            exhibited good adaptation over the last year.  (Tr. 181-184).            A February 15, 1985 treatment  summary from the Mental Health            Center indicated that  claimant then had  a mild to  moderate            anxiety disorder and was partially  limited in his ability to            do his usual work.  (Tr. 190-91).                 The medical evidence following  claimant's return to New            York in  March 1985 suggests that  his condition periodically            became more  dire.  After  filing his second  application for            disability  benefits, claimant allegedly began suffering from            hallucinations   and  tried   to  kill   himself.     He  was            hospitalized at  the South  Beach Psychiatric Center  between            May 17-25 and diagnosed  with an atypical psychosis.   A long            history of alcohol abuse was identified, including blackouts,            delirium tremens  and one  prior suicide attempt.9   Claimant            was treated with Haldol (an antipsychotic)  and psychotherapy            and  referred  to  Alcoholics  Anonymous.    (Tr.   199-206).            Shortly after his discharge  from the South Beach Psychiatric            Center claimant was  evaluated for  the SSA by  Dr. J.  Fiks.            Claimant   appeared   manipulative,  demanding,   and  vague,            exhibiting a  tendency to overreact  and exaggerate.   He was            able to  provide information to suit his  needs but otherwise            noncommittal.  His reliability was  poor.  Dr. Fiks diagnosed                                            ____________________            9.  Claimant reported that he  had stopped drinking one month            before his admission.  (Tr. 199).                                         -11-            a  passive-aggressive  personality  disorder  and  questioned            claimant's ability to handle funds.  (Tr. 207-08).                    Claimant  secured further  treatment  from the  New York            Office of Mental  Health.10   He appeared to  improve in  the            fall  of  1985  and remained  asymptomatic  despite decreased            medications.  At that time, claimant again was caring for his            mother, who had had  surgery.  Another psychiatric evaluation            from November 1985 indicated that claimant could not tolerate            the  pressure of  a  competitive  work  setting  due  to  the            likleihood of decompensating under stress.  (Tr. 212).                   The  SSA obtained  two assessments of  claimant's mental            residual  functional  capacity  (RFC) from  two  nonexamining            consultants.  On July  17, 1985, Dr. Alan Kaye  reported that            claimant  was limited  only  in his  capacity to  understand,            remember and carry out technical job instructions.  He opined            that claimant  was capable  of work.   (Tr.  143,  146).   On            December 16, 1985, Dr. A. Stockton reported that claimant was            moderately limited in  his abilities to  understand, remember            and  carry  out  detailed  instructions,  interact  with  the            general  public, accept  instructions and  criticism, and  to            respond  to changes  in the  work setting  and set  realistic            goals.  (Tr.  148-50).  No other significant limitations were            noted.                                            ____________________            10.  Claimant also had surgery for varicose veins in his legs            in June 1985.  (Tr. 233).                                          -12-                                          12                 Claimant returned to Puerto  Rico in January 1986, where            his  second  application was  denied.    On  August 2,  1986,            claimant was evaluated by Dr. Cordero Alonso, a psychiatrist,            in connection  with his third application (Tr.  458-63).  Dr.            Cordero  diagnosed a  schizophrenic syndrome  with histrionic            features.  He found claimant unable to handle funds.  Another            psychiatrist, Dr.  Lopez Flores, evaluated claimant  on March            7, 1987.  He diagnosed  a moderate severe dysthymic  disorder            with  agitation and  psychotic traits.  (Tr. 467-68).11   Two            nonexamining consultants  made RFC  assessments.  On  May 15,            1987,  psychologist  Orlando  Reboredo  found  that  claimant            suffered  from recurrent  major depression  with  anxiety and            psychotic  episodes.   He found claimant  was not  capable of                                                          ___            work and that  his condition  met listing 12.04.   (Tr.  335-            43).12   However, Dr. Reboredo was not  asked to focus on the                                            ____________________            11.  In  this interview,  claimant reported  that he  had not            worked  since 1977 and that he had always had mental problems            but  that these were exacerbated after a sister died in 1985.            Claimant  was then  being  treated with  Halcion (a  sleeping            pill)  and  Mellaril.    Claimant denied  using  alcohol  and            reported  that his  mother  was insane.   Mental  examination            found  claimant  to   be  logical,  coherent  and   relevant,            perception unstable, affect sad, and his mood was anxious and            depressed.   His concentration and attention  span were below            par.  He   was  oriented   only  in  person,   and  exhibited            significant  memory defects.  Judgment  lacked insight.  (Tr.            468).            12.  Dr.  Reboredo  indicated  that  claimant  suffered  from            marked  restrictions of  his activities  of daily  living and            difficulties  maintaining  social functioning,  with frequent            deficiencies of concentration, persistence  and pace, and one            or two episodes of deterioration or decompensation in work or            work-like settings.                                            -13-                                          13            period  between 1978  and  1983.   Another psychologist,  Dr.            Pedro  Ivan Garcia, reviewed the evidence with a specific eye            to evaluating claimant's condition before his insured  status            expired  on June 30, 1983.   He indicated  that that evidence            pointed  to a nonsevere anxiety disorder that did not meet or            equal a listing. (Tr. 344, 346).13                                         IV.                 On appeal,  claimant argues  that the SSA's  decision is            not supported  by substantial  evidence on  the  record as  a            whole  because the  Secretary  relied on  isolated statements            supporting   a  non-disabled  finding   while  ignoring  what            claimant  says is  "overwhelming evidence"  to  the contrary.            The  argument overlooks  the fact that  most of  the evidence            that might  support a  disabled finding  was from  the period            after claimant's insured  status expired.   Medical  evidence            generated after  a claimant's  insured status expires  may be            considered for what light  (if any) it sheds on  the question            whether  claimant's  impairment  reached  disabling  severity            before his insured status  expired.  See, e.g.,  Deblois, 686            ______                               ___  ____   _______            F.2d  at 81 (holding ALJ should have asked consulting experts            whether pro se claimant's mental impairment reached disabling                    ___ __                                            ____________________            13.  Dr.  Ivan  Garcia  noted  only   slight  restriction  of            claimant's  activities  of  daily  living   and  difficulties            maintaining  social functioning.   He reported  that claimant            seldom experienced deficiencies of persistence, concentration            or  pace,  and  that  he  never  suffered  from  episodes  of            deterioration in work  or work-like settings.  (Tr. 352).                                         -14-                                          14            severity  before  his  insured  status expired);  Alcaide  v.                                                              _______            Secretary of  Health and  Human Services, 601  F. Supp.  669,            ________________________________________            672-73  (D.P.R.  1985)(applying  Deblois where  claimant  had                                             _______            counsel).   See also Basinger v. Heckler, 725 F.2d 1166, 1169                        ___ ____ ________    _______            (8th Cir.  1984)(collecting cases).   Here,  the ALJ  did not            specifically  mention  evidence  from the  post-1984  period,            finding  that   "no  consideration  must  be   given  to  the            impairment  as it existed at a time  too far removed from the            date  when claimant's insured status expired."  (Tr. 20).  We            cannot  fault the ALJ for this ruling.  The Appeals Council's            remand order  specifically directed  the ALJ to  consider the            1983  reports  of Drs.  Mojica and  Freese  in issuing  a new            decision.   With the exception  of Dr. Garcia's  PRTF - which            found that  claimant's anxiety  disorder was not  even severe            during  the insured  period  - the  evidence generated  after            claimant's insured status expired did not  address claimant's            condition before June 1983.  Rather, the medical evidence and            SSA evaluations addressed claimant's condition as of the time            he  was examined.  Thus, the ALJ  did not err in declining to            review evidence too remote in time from the insured period to            be probative  of claimant's  condition before June  1983. Cf.                                                                      ___            Tremblay v. Secretary of Health and Human Services, 676  F.2d            ________    ______________________________________            11, 13 (1st Cir. 1982)(ALJ had no obligation to refer medical            records from  period after claimant's  insured status expired            to medical advisor).                                           -15-                                          15                 Substantial  evidence supports the ALJ's conclusion that            claimant was  not  disabled from  his  past work  before  his            insured status  expired.   The medical evidence  through 1984            disclosed  a  mild  to  moderate anxiety  disorder  that  was            managed  by medications.14   There  is a  significant gap  in            treatment between  1979 and 1981, during  which time claimant            worked.    After filing  for  benefits  and securing  further            treatment in 1982,  claimant again stopped treatment  between            May 1983 and October 1984  to care for his sick mother.  Such            activity  tends  to  support  the  conclusion  that  claimant            retained the capacity  to work.  Dr. Nogueras  had previously            testified that claimant remained capable of performing simple            repetitive tasks  even when the more dire  evidence from 1985            onward was taken  into account.  (Tr. 67-68).   The ALJ could            reasonably  conclude  that  claimant retained  this  capacity            before June 1983.                      Claimant argues that a vocational expert was required to            explain how his severe mental impairment affected his ability            to sustain gainful employment.   While this might be true had                                            ____________________            14.  The ALJ  relied on Dr. Nogueras'  testimony in rejecting            Dr. Bravo's schizophrenia diagnosis.  Dr. Nogueras discounted            schizophrenia because the mental  health clinic then treating            claimant did not make this diagnosis and because the  medical            records did  not reveal persistent psychotic  symptoms.  (Tr.            62,  104).    Dr.  Nogueras opined  that  claimant's  alleged            hallucinations  were more likely  due to  alcohol withdrawal.            Such  conflicts in  the  evidence are  for  the Secretary  to            resolve.   Lizotte v. Secretary of Health and Human Services,                       _______    ______________________________________            654 F.2d 127, 128 (1st Cir. 1981)(citation omitted).                                               -16-                                          16            the ALJ determined that claimant could  no longer perform his            past  work, see, e.g., Ortiz v. Secretary of Health and Human                        ___  ____  _____    _____________________________            Services,  890  F.2d 520,  524  (1st  Cir. 1989)(noting  that            ________            vocational  expert  typically  required  where  nonexertional            impairment significantly limits claimant's ability to perform            jobs he is otherwise exertionally capable of performing),            that  is not the  case here.   The record supports  the ALJ's            view that claimant retained the capacity to  perform his past            unskilled work  before June 1983.   Further evidence  was not            necessary.                   Finally, claimant says  that the fact that he  was fired            from  his  past jobs  undermines  the  ALJ's conclusion  that            claimant remained capable of performing his past work and the            ALJ's   subsidiary  finding  that   claimant  never  suffered            episodes of deterioration or  decompensation in work or work-            like settings.   The  sole evidence  that claimant was  fired            came  from  the  claimant  himself, as  he  reported  this to            various  medical providers and SSA representatives.  However,            claimant proved  to be an unreliable  and inconsistent source            of information.   He  identified various dates  of employment            for  his past work, and alternately reported that he had been            fired  or  quit  his  job  with  the  Department  of  Natural            Resources.   Claimant's contention that  he was fired  by the            Department of  Natural Resources  in 1978 is  contradicted by            the  SSA's earnings  record, which  indicated that  he worked                                         -17-                                          17            until September 11, 1981.  (Tr. 298).   The  ALJ did not find            claimant  wholly  credible.    Absent  evidence corroborating            claimant's assertions  from the  relevant time, we  think the            ALJ's finding may stand.                  Judgment affirmed.                 __________________                                         -18-                                          18